Consevella James, LCSW Chairperson, Social Work Licensing Board P. O. Box 55033 — Hillcrest Station Little Rock, AR  72205
Dear Chairperson James:
You have expressed concern regarding a possible conflict involving the interaction of Act 791 of 1981, Acts of Arkansas, and Act 445 of 1985, Acts of Arkansas.  This concern centers around the language in Act 445 of 1985, Acts of Arkansas, which provides in section 1(b) that under certain circumstances Licensed Social Workers may perform independent investigations subsequent to the filing of petitions for adoption when ordered to do so by the court.  The preceived [perceived] conflict arises because of the requirements of Act 791 of 1981, that any independent social work be performed only by a Licensed Certified Social Worker.
Upon review of the applicable statutes, it appears that the legislature in adopting the 1985 Act has carved a narrow exception to this requirement for the consultative or independent provision of investigations provided in conformity with the Arkansas Child Placement Licensing Act codified as Ark. Stat. Ann. 83-1209 — 83-1221.  It should be noted that both the Arkansas Child Placement Licensing Act as well as the Revised Uniform Adoption Act post-date the Social Work Licensing Act, and as such represents the most recent expression of intent.
It appears that this adoption investigation has as its basis the intake of information and assessment of adults interested in adopting rather than the provision of professional service calculated to effect change in social conditions, human behavior, emotional responses or the enhancement of problem solving coping capacities of clients.  It appears that because of this limitation these two laws can be read in such a manner as to avoid a conflict and give full effect to both statutes.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Kay J. Jackson Demailly.